Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-25, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 16 is directed to a method, which is a statutory category of invention, 
Step 2a: 
While claim 16 is directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “encrypting or merging authorization token and cryptogram and decrypting the same in order to facilitate processing of transaction” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “merging authorization data comprising the token and cryptogram.” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claim 16 recites: receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demerged data to facilitate transaction processing….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity. The limitations that set forth this abstract idea include: 
receiving, by a computer system of a token service provider, a request for a transaction of a user, wherein the request includes authorization data that includes a token and a cryptogram merged in a common data value; and sending, by the computer system, details of the request to a payment services provider; receiving, by the computer system from the payment services provider, demerge information usable to separate data in the common data value into the token and the cryptogram;
separating, by the computer system using the demerge information, the token and the cryptogram from the data in the common data value; and using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction.....….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computer system”, “token and cryptogram”, merely uses a computer as a tool to perform the abstract idea. The use of “a computer system”, “token and cryptogram”, does no more than generally link the abstract idea to a particular field of use, the use of “a computer system”, “token and cryptogram”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “a computer system”, “token and cryptogram”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “a computer system”, “token and cryptogram”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demerged data to facilitate transaction processing….” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 17-25 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 17-25 merely extend the abstract idea of claim 16 by describing the use of computer device or processor to receiving transaction request of user…, sending transaction request to payment service provider…, demerging or decrypting the transaction request…, separating the demerged data and using the demarged data to facilitate transaction processing…. and only serve to add additional layers of abstraction to the abstract idea of claim 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an algorithm to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 16-25, are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm:
Claim 1 recites “facilitate processing…” 
The specification does not describe the manner in which the claimed functions are achieved. Therefore, the specification does not provide a sufficient written description to demonstrate that applicant had possession of the claimed invention (MPEP 2161.01)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chitalia et al (hereinafter “Chitalia”) U.S. Patent Application Publication No. 2021/0176062 in view of Annam et al (hereinafter “Annam”) U.S. Patent Application Publication No. 2018/0248857 A1

As per claims 16, 21 and 26, Chitalia discloses a method, comprising:
receiving, by a computer system of a token service provider, a request for a transaction of a user, wherein the request includes authorization data that includes a token and a cryptogram merged in a common data value (0006, which discloses that “receiving, by the processor computer from the token requestor computer, an authorization request message comprising the token and a cryptogram generated by the token requestor computer using the first master key and the token”); and 
sending, by the computer system, details of the request to a payment services provider (0026, which discloses that “An "authorization request message" may be an electronic message that is sent to request authorization for a transaction.  The authorization request message can be sent to a payment processing network and/or an issuer of a payment card.”); 
(0037, which discloses that “A cryptographic algorithm can be an encryption algorithm that transforms original data into an alternate representation, or a decryption algorithm that transforms encrypted information back to the original data.”; 0068);
separating, by the computer system using the demerge information, the token and the cryptogram from the data in the common data value (0037, which discloses that “A cryptographic algorithm can be an encryption algorithm that transforms original data into an alternate representation, or a decryption algorithm that transforms encrypted information back to the original data.”; 0068); and 
using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction (0069, which discloses that “Based on the token, the processor computer 204 identifies the corresponding primary account identifier.  The processor computer 204 modifies the authorization request message to include the primary account identifier.”; 0071).
Alternatively Annam discloses the method comprising:
using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction (0043, which discloses that “The origin device 102 may send the encrypted token and cryptogram to the web server 106 where, at block 222, the web server may process the request by decrypting the token and cryptogram using its private key and sending the transaction information through the normal financial processing network, which may include resolution of the token into a personal account number (PAN) and approval of the transaction at an issuer.  At block 224, the origin device 102 may receive a response from the web server 106 indicating whether the transaction has been approved or denied.”).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Saylor and incorporate a method further comprising: using, by the computer system, the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction in view of the teachings of Annam in order to facilitate transaction

As per claims 17, 22 and 27, Chitalia further discloses the method, wherein the details of the request include a transaction identifier usable by the payment services provider to identify the transaction and specify the demerge information for transmission to the token service provider (0069).

As per claims 18, 23 and 28, Chitalia further discloses the method, wherein the demerge information includes a demerge protocol usable to separate the token and cryptogram from data in the common data value (0037; 0067).

As per claims 19, 24 and 31, Chitalia further discloses the method, wherein the demerge protocol is executable to de-interleave the token and cryptogram in a manner particular to either an identified tenant of the payment services provider for the transaction, or a type of financial instrument used to initiate the transaction (0037; 0053).

As per claim 20, 25 and 32, Chitalia further discloses the method, wherein the token service provider and the payment services provider are the same entity (0053).

As per claim 29, Chitalia further discloses the system, wherein the demerge protocol is executable by the computer system to de-interleave the token and cryptogram in a manner particular to an identified tenant of the payment services provider for the transaction (0037; 0067).

As per claim 30, both Chitalia and Annam further discloses the system, wherein the computer system is further configured to use the separated token and cryptogram to obtain account information for the user in order to facilitate processing the transaction (Chitalia: 0037; 0067; Annam: 0043).

As per claims 33, 34 and 35, Chitalia further discloses the system, wherein the token and the cryptogram of the common data value are merged according to a set of merge rules that includes a rule that is based on a risk assessment for the transaction (0037; 0038).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        July 7, 2021